Per- Ouriam.

The verdict in this, case was' not against the weight, of evidence. Four'witnesses testified nr favor of the defendant as to what took place at the time of the collision. No exception was taken to the questions submitted to the jury, and counsel seem to -have agreed to^the theory of the case, adopted by the judge at the trial. No costs were imposed as a- condition of granting the new trial, and, therefore, we inay infer that the same was granted as matter of right, and not as matter of favor.
We have examined the' exceptions at folios. 47, 68, 83, 84, 88 .and 154, and do not find error, and conclude that the order granting a new; trial should be reversed, with costs.
Present-: Clement,'Ch. J., and Osborne, J..
Order reversed, with costs. '